Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-16-2005

Fagin v. Gilmartin
Precedential or Non-Precedential: Precedential

Docket No. 04-3735




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Fagin v. Gilmartin" (2005). 2005 Decisions. Paper 17.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/17


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                December 16, 2005


                                       No. 04-3735

                            ELLEN FAGIN, et al., Appellants

                                             v.

      *MERCK & CO., INC., A New Jersey Corporation, et al., Nominal Appellees
                    (*Amended per Clerk's Order of 2/10/05)

                          (D.C. Civil Action No. 03-cv-02631)




Present:      AMBRO, Circuit Judge


Opinion filed December 15, 2005.
                                        ORDER

Because of a typographical error, it is hereby ordered that the opinion be amended by
deleting “1999” in the last line of the carryover paragraph on page 12, and in lieu thereof
replacing it with, “1989”.


                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: December 16, 2005